Opinión disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 16 de julio de 1979
Este caso de conducta profesional se ha decidido con la participación de sólo cinco jueces del Tribunal y votación de tres a dos prevaleciendo una frágil mayoría de uno. Me insta a expresar mi disenso la desproporción en las sanciones im-puestas, que se da no sólo entre el castigo y la falta, sino en los grados de responsabilidad profesional exigidos a unos y otros querellados; y no menos desapruebo el uso como sanción de la “suspensión indefinida” que en efecto pospone la decisión sobre la duración del castigo sin punto de referencia, que en la indefinición podría ser el momento en que el propio querellado estime que es acreedor a ser restituido al notariado.
Los cargos de conducta profesional impropia en esencia imputan a los querellados, que con mayor o menor ingerencia en las normas de la sociedad profesional Blanco Lugo, Morán y Lavastida, y aun otros sin facultad para alterar esas normas, intervinieron en la labor de notaría que instrumentó las operaciones crediticias y de venta de casas de First Conventional, sin preocuparse por el estado de cargas de los inmuebles que se vendían como afectos únicamente a la hipoteca en garantía de precio aplazado en favor de la corporación vendedora; haber utilizado fórmulas y cláusulas escriturarias que facilitaron el fraude por dicha corporación; conocidas las prácticas irregulares de su cliente omitiendo la liberación de las casas y vendiendo las hipotecas como si fueran “primeras”, no poner sobre aviso a compradores y a loé' bancos; y violación del Canon 35 de Ética por permitir que su cliente First Conventional, cobrara por ellos los honorarios por servicios notariales.
Los abogados querellados tenían como cliente a la First Conventional Investment Corp., una firma dedicada al desa-rrollo y venta de viviendas. Lavastida, como miembro del *60bufete, tenía a su cargo la dirección de las operaciones notariales relacionadas con dicha corporación, y Moran Loubriel, también socio, tenía una voz en esos trabajos. Castro Cros no formaba parte de la firma Blanco Lugo, Lavastida y Moran, y obtuvo el trabajo notarial de Coamo Gardens por voluntad del vendedor de los terrenos, pero venía obligado a ajustar el texto de sus escrituras y la tramitación de las mismas, como así lo hizo, a las directrices e información suplida por el bufete y sociedad profesional antes mencionada. Caparros Cabrera y Castro Cros fueron los notarios ante quienes se otorgaron numerosas escrituras de segregación, compraventa e hipoteca mediante las cuales se vendían las casas. Colón Ramery tuvo una modesta participación en esta labor notarial. Dichos otorgamientos seguían un invariable orden de rutina y automatismo dictado por los formularios aprobados por la sociedad, al punto que uno de los notarios por un tiempo autorizó documentos que no reflejaban el nuevo estado de cargas de la finca principal. Titulaban como “primera hipoteca” las escrituras de hipoteca en garantía del precio aplazado por el comprador, como así debía quedar limitado el estado de cargas al liberar la First Conventional Investment Corp. los solares del crédito hipotecario principal a que estaba afecto el inmueble desarrollado. La financiadora First Conventional, sin embargo, descontaba esas “primeras hipotecas” en el Banco acumulándolas en proceso conocido como almacenamiento (warehousing) y desviando el dinero obtenido hacia otros fines. La deshonestidad de la financiera resultó en perjuicio de los compradores de casas que tenían sus viviendas gravadas con una hipoteca de $4,416,720.00; y de los bancos, que en vez de primeras hipotecas también encontraron su acreencia supeditada a la cuantiosa obligación original.
Hemos examinado las conclusiones del Comisionado, Señor Abner Limardo, las objeciones a las mismas, y la prueba presentada, en parte extensísima mediante estipulaciones convenidas por el Procurador General y los querellados, y *61encontramos que si bien el método o práctica notarial de los querellados hizo posible la defraudación por parte de First Conventional, no aparece que se diseñara con tal propósito por los abogados de la sociedad. El fraude fue de exclusiva hechura de la corporación financiera y de sus frutos fue ella la única beneficiaría.
No era obligación de los notarios querellados, una vez autorizada cada escritura de segregación y compraventa, fiscalizar en seguimiento los actos de la corporación First Conventional para cerciorarse de que honraba su obligación de liberar los solares. Su falta consistió en extender por más tiempo que el aconsejable por el hombre prudente, la confianza en la buena fe de la financiadora, en la lealtad en el tratar y el suponer “un conducirse como cabe esperar de cuantos, con pensamiento honrado, intervienen en el tráfico como contra-tantes.’X1)
Con frecuencia el notario no dispone de tiempo y medios para iniciar una pesquisa de comprobación de lo que le informan los otorgantes respecto a gravámenes del inmueble. Hay operaciones de urgencia en que el notario cumple su cometido llamando la atención o exigiendo una ratificación por las partes del estado de cargas y depende de sus aseveraciones. No debe imponerse al notario una obligación absoluta de hacer un previo estudio de títulos en todo caso de documentos sujetos a Registro, porque ello iría en detrimento de la celeridad en los negocios y añadiría considerable costo a los servicios del notario. El estudio de títulos por iniciativa del notario debe ser la excepción, y no la regla. En la generalidad de los casos bastará a su ministerio advertir a los otorgantes sobre la conveniencia de esa investigación, y si advertidos e ilustrados cabalmente, pasan por alto la pesquisa, puede el notario proceder sin más al otorgamiento del documento. Lo contrario sería detener la contratación, de por sí ágil y hasta instantánea en nuestros días, mientras el notario y las partes *62esperan por un informe de título que en la generalidad de los casos corroborará lo ya informado por los otorgantes pues el fraude entre partes que pactan todos los detalles de su negocio antes de acudir a la notaría, es rara ocurrencia. La exigencia al notario de previo estudio de títulos, resulta pues, rémora a la práctica notarial, obstáculo para el comercio y la libre contratación y penalidad para el pueblo.
Los querellados Caparros Cabrera, Castro Cros y Colón Ramery tuvieron una participación pasiva en las operaciones documentales que han dado lugar a este procedimiento. Ninguno intervino por iniciativa propia en los diseños o planes que le permitieron a First Conventional defraudar a los compradores de viviendas y a los bancos. Su falta consistió en haber aceptado como bueno el modelo de escritura que el bufete les impuso. Del propio Castro Cros, único que no era miembro del bufete, dice el Comisionado Señor Abner Limar-do que era parte de la “operación combinada y simultánea en que participaron los notarios del Bufete” (Informe, pág. 40); que para el proyecto Jardines de Coamo si bien Castro Cros preparó la forma o modelo de las escrituras de segregación, liberación y compraventa, la remitió a Lavastida “con gran antelación a la fecha en que se iniciarían los otorgamientos; y que a pesar de que el modelo preparado contenía incorrec-ciones relativas al gravamen hipotecario ... así como la persona que aparecía como tenedora del pagaré hipotecario . . . no se advirtió por Lavastida o por ningún otro miembro del Bufete a Castro de esa situación.” (Informe, pág. 20.)
Caparros, Castro Cros y Colón fueron víctimas de los manejos de First Conventional Investment Corp. En el curso normal de los negocios ellos depositaron su confianza en esta corporación y de buena fe creyeron que usaría el dinero obtenido de los bancos, para liberar los solares vendidos. El fraude por First Conventional, y no los formularios o modelos de escrituras por ellos seguidos, fue la causa de su triste predicamento. En la evaluación de su conducta profesional es fundamental la percepción de relación periférica con las *63irregularidades de First Conventional, que nace de su buena fe y que se circunscribe a su adhesión a una rutina escrituraria.
Ninguno de estos tres querellados se desvió de su diáfano historial. A la pág. 44 de su informe el Señor Comisionado describe a Colón Ramery como “abogado notario que goza de buena reputación personal y profesional”; a Caparros Cabrera como “abogado laborioso y muy responsable . . . que ha demostrado tener gran calidad humana”; y a Castro Cros le dedica el párrafo final de su Informe, pág. 44 que transcri-bimos: “Castro goza de la más alta solvencia moral y una excelente reputación social. De estudiante fue moralmente ejemplar; es abogado respetuoso, cortés, dedicado y laborioso. Se ha destacado por su honradez e integridad. Durante los últimos seis años hq sido profesor de la Facultad de Adminis-tración de Empresas del Colegio Regional de Ponce de la Universidad de Puerto Rico; es miembro de la Junta de Disciplina de ese Colegio.”
Un examen acucioso del informe sometido por el Procurador General y de los numerosos exhibits en que se apoya dejan claro que siguiendo el orden de distribución de trabajo en el bufete, el querellado Morán Loubriel no intervino en la preparación y autorización de documentos notariales para First Conventional en los casos de Coamo Gardens y Moca Gardens; que era el socio Lavastida quien tenía a su cargo la supervisión de todo el trabajo notarial para dicha financiera; y que el querellado, enterado de la conducta irregular de dicha cliente desde julio de 1973 adoptó una actitud pasiva e indiferente.
No hay indicio en el expediente de que el esquema financiero de First Conventional fuese producto del consejo o asesora-miento del querellado Morán Loubriel. La solidaridad entre los miembros de una sociedad profesional de abogados no sujeta un socio a ser disciplinado por la falta de ética de otro. La responsabilidad ética del abogado concierne a su exclusiva y personal conducta. El honor del abogado ni se fragmenta ni se enajena.
*64Pero no está el cristal del todo transparente. Una vez enterado de que el bufete del cual era socio podría aparecer en alguna forma vinculado a las dudosas actuaciones de First Conventional, debió este querellado utilizar su autoridad y su poder de socio para exigir una depuración sin demora de la situación. No encontramos, sin embargo, en el sumario elementos de connivencia o torpeza moral y sí más bien la rendición o abdicación de su criterio, descansando en el buen juicio e integridad de los socios a quienes especialmente concernía un área de trabajo legal en la que él no intervenía. Su despreocupación y desidia lo han llevado a un paso del peor desenlace en la vida del abogado y al sufrimiento moral que conlleva la simple presentación de una querella de desaforo.
Cuando la conducta del abogado no acusa corrupción o inmoralidad que haga ineludible su separación del ejercicio de la profesión por tiempo determinado, la duración del castigo, el término de separación, es elemento secundario en la sanción disciplinaria. El desaforo o la censura, cuando lo sufren hombres de honor, logran su valor de correctivo con sólo pronunciarlos. En nada aumenta el peso de la sanción y su objetivo de reivindicación ética, su prolongación en el tiempo.
Hubiese limitado las medidas disciplinarias al ejercicio del notariado, con suspensiones precisas de un año al señor Lavastida; seis meses a los señores Caparros Cabrera y Castro Cros; y censura a los señores Morán Loubriel y Colón Ramery.
—O—
Opinión del Juez Asociado Señor Irizarry Yunqué, a la cual se une el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 16 de julio de 1979
El Procurador General formuló querellas por violación a la Ley Notarial y al Código de Ética Profesional contra los abogados notarios José A. Lavastida, Ramón Morán Loubriel, Luis E. Colón Ramery, Víctor M. Caparros Cabrera y Athos *65Castro Cros. Los cargos emanan del otorgamiento de escri-turas de segregación, compraventa, liberación y constitución de hipoteca sobre solares en proyectos de urbanizaciones financiados a través de la First Conventional Investment Corporation (en adelante F.C.I.C.). Sometidas ante este Tribunal las querellas y sus contestaciones, y nombrado un Comisionado Especial, éste determinó que los querellados habían incurrido en la conducta imputádales.
Luego de examinar las pruebas presentadas, los comen-tarios y las objeciones de los querellados al informe del Comisionado, entendemos que los querellados incurrieron en la conducta que pasamos a exponer.
La firma de abogados Blanco Lugo, Morán y Lavastida, a la que en adelante nos referiremos como el Bufete, quedó organizada en el año 1971, integrada por los abogados Luis Blanco Lugo, Ramón Morán Loubriel y José A. LavastidaJ1) Ese mismo año ingresaron al Bufete los abogados Víctor M. Caparros Cabrera y Luis E. Colón Ramery, el primero como abogado asociado a base de un sueldo y un beneficio adicional anual, y el segundo como empleado.
Todos los asuntos legales de la F.C.I.C. y sus subsidiarias eran atendidos por el Bufete. Aquélla inició sus actividades en Puerto Rico en el año 1965, dedicándose principalmente al negocio de corretaje en el financiamiento de proyectos de viviendas e hipotecas. Entre sus negocios figuró la adquisición de terrenos para ulterior desarrollo urbanístico por mediación de otras corporaciones subsidiarias. Sus directores y oficiales eran José García Pino, presidente; Adrián Vidal, vice presi-dente; Eduardo Morales y Constantino Argimón, directores.
Además de F.C.I.C. y sus subsidiarias, el Bufete contaba con una clientela de gran importancia económica, entre ella *66Trust Mortgage Corporation, el Banco Crédito y Ahorro Poncefio y el Banco de Economías.
La labor en el Bufete se hallaba repartida entre sus miembros a base de áreas de trabajo, importancia de los asuntos, y clientela, aunque estas divisiones eran flexibles. Lavastida atendía la documentación notarial de mayor jerar-quía, asignaba y distribuía entre los abogados del Bufete el trabajo notarial de menor jerarquía de casi todos los clientes, y realizaba una labor coordinadora entre los que hacían labor notarial para la F.C.I.C. La preparación de los documentos estaba a cargo del notario que hacía el proyecto, pero los notarios del Bufete consultaban frecuentemente a Lavastida. Las escrituras no se cotejaban por Lavastida. Sin embargo, cuando se comenzaba un proyecto los notarios ante los cuales se iban a otorgar los documentos discutían con él la forma en que se iba a trabajar con el otorgamiento, los días para éste, el lugar, la forma de continuar la preparación de las escrituras en la oficina, etc. También podían consultar estos pormenores con el Lie. Meléndez Pérez, otro de los socios.
Los notarios del Bufete tenían instrucciones de solicitar estudios regístrales para la preparación de escrituras in-dividuales. No se celebraban reuniones generales para la orientación de todos los notarios. Sí se llevaban a cabo reuniones informales y espontáneas entre algunos de los abogados.
El área de trabajo de Morán en el Bufete era la contributiva. Él no estaba encargado de supervisar la notaría, ni tenía conocimiento de las operaciones de la F.C.I.C. Su intervención en la notaría relacionada con la F.C.I.C. fue incidental, limitada al otorgamiento de dos escrituras en 1970 y dos en 1973, las cuales no fueron objeto de irregularidad alguna.
El resto del trabajo notarial del Bufete estaba a cargo de Caparros, Colón y el Lie. Andrés Cuevas. La notaría y el trabajo legal, ambos de menor jerarquía, concernientes a las viviendas financiadas por el Banco Crédito y Ahorro Ponceño estaban a cargo de Colón. Caparros hacía trabajo legal en *67general, y tenía a su cargo la preparación de los documentos y escrituras relacionadas con los cierres de proyectos de vivien-das, en particular las escrituras de F.C.I.C. y sus subsidiarias, si aquéllas eran de menor jerarquía.
Réstanos señalar como elemento de operación en el Bufete, que éste facturaba a F.C.I.C., directamente, por el trabajo notarial que para ella realizaba.
El 2 de noviembre de 1970, F.C.I.C. compró a don Ramón Luis Carro Umpierre y su esposa, por precio de $225,000, una finca de 30.70 cuerdas en el municipio de Coamo. En esa misma fecha, mediante la escritura número 48 otorgada en San Juan ante Morán Loubriel, F.C.I.C. vendió dicha finca a Coamo Gardens Development Corporation por $345,000, de cuya cantidad recibió $300,000, quedando el balance de $45,000 aplazado para pagarse en dos años. Dicha suma de $45,000 quedó representada por un pagaré garantizado con hipoteca que fue debidamente inscrita en el Registro de la Propiedad el 14 de enero de 1971.
El mismo día 2 de noviembre de 1970 Coamo Gardens concertó con F.C.I.C. un contrato de préstamo a los fines de tramitar, a través de F.C.I.C., el financiamiento de un proyecto de viviendas a desarrollarse en la finca, bajo el nombre de Jardines de Coamo. Con tal propósito, otorgó un pagaré a la orden de F.C.I.C. por $3,712,500 más intereses al 10% anual, vencedero el 2 de mayo de 1972. En garantía de dicho pagaré se constituyó hipoteca mediante la escritura número 49 de 2 de noviembre de 1970, otorgada ante Morán Loubriel. Se dispuso en la escritura que la hipoteca en garantía del pagaré de $45,000 constituida mediante la escritura número 48 quedaba postergada para que la consti-tuida en garantía de los $3,712,500 tuviera rango de primera. Se estipuló, además, que el producto del pagaré por $3,712,500 se destinaría a financiar el proyecto de Coamo Gardens con sujeción a los términos y condiciones del préstamo de construc-ción {Construction Loan Agreement) convenido, que se incor-poró y fue hecho parte de la escritura de hipoteca.
*68First Conventional (F.C.I.C.) sería la intermediaria en la obtención de fondos para el proyecto. En la misma fecha — 2 de noviembre — F.C.I.C. endosó el pagaré por $3,712,500 a favor de Atico Mortgage Investors, que proveería los fondos para el financiamiento interino de dicho proyecto mediante pagos a base de certificaciones periódicas conforme al progreso y desarrollo del proyecto.
Así las cosas, el 10 de noviembre de 1970 Coamo Gardens otorgó ante el notario Francisco González, Jr., la escritura número 371 en que constituyó sobre la misma finca otra hipoteca en garantía de un pagaré al portador por $7,125.00. Y el 3 de agosto de 1972, por escritura número 43 ante el notario Ernesto Meléndez Pérez, Coamo Gardens constituyó otra hipoteca sobre el inmueble para garantizar un pagaré al portador por $100,000. Esta escritura fue presentada para inscripción el 4 de agosto de 1972, siendo inscrita el 17 de enero de 1973.
Posteriormente Coamo Gardens obtuvo de Barnett Mortgage Trust, del estado de Florida, un refinanciamiento del proyecto, adquiriendo Barnett Mortgage el crédito de Atico Mortgage. En el trámite para esta operación intervino F.C.I.C., y se hizo a través del Bufete. Con ese propósito, el 22 de agosto de 1972 Coamo Gardens suscribió ante Lavastida un pagaré al portador por $4,416,720, e intereses al 12% anual, vencedero el 22 de febrero de 1974. Dicho pagaré sustituyó el de $3,712,500, habiéndose indicado en su faz que continuaría garantizado por la hipoteca número 49 otorgada ante Morán el 2 de noviembre de 1970. Lavastida procedió a cancelar e invalidar el pagaré de $3,712,500 e hizo constar en el mismo, bajo su sello notarial, que ya no estaba en efecto y que era sustituido por otro de $4,416,720. El pagaré de $3,712,500 fue endosado por el representante de Atico Mortgage a favor de First Conventional, y retenido bajo su custodia por Lavastida.
El pagaré por $4,416,720 fue endosado por el representante de F.C.I.C. a favor de Barnett Mortgage el mismo día 22 de *69agosto y entregado a dicha firma, que en adelante desembolsó los fondos para el financiamiento del proyecto de Coamo Gardens mediante certificaciones periódicas del progreso de las obras.
El trámite del refinanciamiento quedó escriturado ante Lavastida mediante escritura de su protocolo número 229, otorgada el 22 de agosto de 1972, sobre Modificación de Hipoteca y Sustitución de Pagaré. En la misma se modificó la hipoteca constituida por la escritura número 49 otorgada ante Morán el 2 de noviembre de 1970, aumentándose el principal garantizado a la cantidad de $4,416,720.00, importe del pagaré de esa suma, aumentando el tipo de interés al 12%, y extendiendo el vencimiento hasta el 22 de febrero de 1974. Se hizo constar además la sustitución del pagaré de $3,712,500 por el de $4,416,720. La escritura 229 fue presentada para inscripción el 29 de agosto de 1972 e inscrita el 2 de febrero de 1973, como inscripción sexta.
La escritura 371 en garantía del pagaré por $7,125 fue presentada el 29 e agosto de 1972 e inscrita el 6 de febrero de 1973 como inscripción séptima.
Por escrituras número 232 y 230 otorgadas el 22 de agosto de 1972 ante Lavastida, las hipotecas en garantía de las sumas de $45,000 y $100,000 quedaron postergadas entre si y en relación con la ampliada en garantía del pagaré por $4,416,720. Así, el cuadro registral de gravámenes hipotecarios sobre la finca de Coamo Gardens, inmatriculada con el número 3101, era el siguiente para el 6 de febrero de 1973: primera hipoteca, la que garantizaba los $4,416,720; segunda, en garantía de $100,000; tercera hipoteca, la referente a los $45,000; y en cuarto rango la hipoteca de $7,125.
La venta al público de los solares de Jardines de Coamo se hacía mediante dos operaciones escritúrales. Mediante la primera se segregaba el solar particular de la finca principal, se liberaba del gravamen que la afectaba, y se llevaba a cabo la compraventa. Mediante la segunda, cada adquirente de *70solar segregado constituía una primera hipoteca sobre su propiedad, en garantía del precio aplazado.
El Lie. Castro Cros, quien nunca ha sido miembro del Bufete, preparó el formato de las escrituras de segregación, liberación y compraventa para mediados de 1972 con la información que le suministrara el Presidente de Coamo Gardens. Como señalamos anteriormente, ya para el 6 de febrero de 1973 constaban inscritos, con sus rangos corres-pondientes, los gravámenes que afectaban la finca principal en Coamo, y la escritura en la cual se constituía el gravamen preferente de $4,416,720 estaba presentada en el Registro desde el 29 de agosto de 1972. Castro Cros no realizó estudio registral alguno de la finca principal, ni investigó las cargas que afectaban el inmueble. Como consecuencia, en las escri-turas por él preparadas apareció la finca principal afecta a una hipoteca por $3,712,500. No se hizo mención de otro gravamen.
El Bufete estaba a cargo de la preparación de las escrituras de primeras hipotecas individuales del proyecto de Coamo. Castro Cros le envió a Lavastida copia de las escrituras por él preparadas. No obstante conocer Lavastida la verdadera situación registral, ni él ni miembro alguno del Bufete objetó ni tomó acción para corregir el error que en cuanto a gravámenes hipotecarios afectaba a esas escrituras.
El 5 de abril de 1973 comenzó la venta al público de los solares del proyecto. Desde esa fecha hasta el 16 de julio de 1973 Castro Cros autorizó 39 escrituras de segregación, liberación y compraventa en las que aparecía la finca principal afecta a una sola hipoteca, la de $3,712,500. En ellas comparecía Coamo Gardens como vendedora; el comprador particular del lote segregado; y F.C.I.C., a través de García Pino, liberando los respectivos lotes segregados de la hipoteca de $3,712,500 en calidad de tenedora del pagaré por esa misma suma.
Caparros también autorizó una de esas escrituras como miembro del Bufete. Ésta adolecía de los mismos errores que *71aquellas otorgadas ante Castro Cros. Caparros admitió que en ese otorgamiento nunca se le mostró el pagaré por $3,712,500 del cual supuestamente era tenedora la F.C.I.C. En la escritura dio fe de lo contrario.
Castro Cros estipuló que surge de las escrituras otorgadas ante él que tuvo ante sí un pagaré por $3,712,500 e hizo en él las correspondientes notas de cancelación. Esto es dudoso, pues dicho pagaré estaba en poder de Lavastida, y había sido sustituido por el de $4,416,720. Por otro lado, si lo tuvo ante sí debió ver de su faz que estaba cancelado y sustituido por el de $4,416,720, y que era falso lo consignado en dichas escrituras. Meses después de estos primeros otorgamientos, Castro Cros autorizó otras escrituras de segregación, liberación y compra-venta de Jardines de Coamo, en las que hizo referencia a la existencia de un gravamen hipotecario preferente de $4,416,720. En ellas comparecía F.C.I.C., realizando las liberaciones correspondientes como tenedora del mismo sin serlo. Dio fe de que tuvo ante sí el pagaré y que hizo en él las correspondientes notas de cancelación. Se estipuló que así surgía de dichas escrituras.
Caparros y Colón Ramery, miembros del Bufete, autori-zaron varias de las escrituras de primera hipoteca sobre los lotes vendidos en Jardines de Coamo. Estos otorgamientos fueron posteriores a la fecha en que aparece constancia en el Registro de los gravámenes que afectaban la finca principal^2) Ninguno de los dos notarios conocía el estado registral de la finca. Ninguno había hecho gestión previa al otorgamiento de las escrituras para conocer la situación registral de la finca principal de Jardines de Coamo. Los notarios que autorizaron esas escrituras de primeras hipotecas no conocían el contenido *72de las escrituras de segregación, compraventa y liberación, preparadas por Castro Cros. En estos otorgamientos la F.C.I.C. no les presentó el pagaré pertinente,(3) y confiaron en la palabra de F.C.I.C. de que era su tenedora.
En las discutidas escrituras de hipoteca comparecían los compradores de los respectivos lotes particulares adquiridos a través de las escrituras de segregación, liberación y compraventa autorizadas por Castro. Mediante la escritura constituían hipoteca sobre la propiedad recién adquirida. El rango de la hipoteca así constituida era el de primera, y garantizaba el pagaré que por el precio restante otorgaron los compradores a favor de F.C.I.C.
Colón Ramery tuvo conocimiento de la existencia de los tres gravámenes inferiores que afectaban la finca principal en Coamo, y que habían sido omitidos de las escrituras otorgadas en esa urbanización, el 17 de septiembre de 1973 en virtud de una carta cursádale por el Registrador. Nada indica que conociera de la existencia del gravamen preferente de $4,416,720 antes de febrero de 1974. Castro Cros supo de la existencia de los gravámenes inferiores y del de $4,416,720 desde esa misma fecha 17 de septiembre de 1973, pero ignoraba que la F.C.I.C. hubiera negociado el pagaré de $4,416,720. Esto lo vino a saber después de enero de 1974. Según la prueba estipulada por Caparros y el Procurador General, no fue hasta febrero de 1974 que él supo de la modificación del gravamen de $3,712,500 y del error al respecto en las escrituras de Coamo. Sin embargo, él conocía de la existencia de los otros tres gravámenes inferiores desde septiembre de 1973.
Es obvio que los cierres comenzaron sin que el pagaré de $4,416,720 estuviera en Puerto Rico. Lavastida había escrito a Barnett gestionando el envío del pagaré, para así iniciar los cierres, el 24 de abril de 1973. Ya para esa fecha los cierres habían comenzado. El pagaré llegó tarde, en el verano de *731973. No fue hasta agosto 8 de 1973 que Lavastida entregó el original del pagaré al depositario designado por su tenedor, E. Dardett, de la Home Title Agency, para que representara al tenedor del mismo en las ventas del proyecto de Coamo. Por estas razones resalta además que la F.C.I.C. no era la tenedora de dicho pagaré.
En resumen, en los otorgamientos de Jardines de Coamo, existen las siguientes irregularidades: (1) información errónea sobre los gravámenes hipotecarios que afectaban la finca principal, no sólo en cuanto al rango y la cantidad de dinero garantizado sino también en cuanto al número de gravámenes; (2) dación de fe de que el tenedor del pagaré garantizado por el gravamen preferente presentó dicho pagaré al notario autorizante y de que el mismo fue cancelado, cuando ello era imposible porque quien comparecía como tenedor (F.C.I.C.) no tenía el pagaré pertinente;(4) y (3) constitución de hipotecas con rango de primeras cuando en realidad éste no era el rango que gozaban por existir otras anteriores sin liberar.
El Bufete también participó en los otorgamientos de los proyectos de Jardines de Villa del Carmen y Moca Gardens en Cidra y Moca, respectivamente. Éstos fueron desarrollados y financiados a través de F.C.I.C. y sus subsidiarias Moca Gardens Development Corporation y Equity Construction Corporation. Los lotes individuales en Jardines de Villa del Carmen fueron vendidos a través de Equity Construction Corp. y los de la urbanización en Moca, a través de Moca Gardens.
Caparros fue el notario autorizante en varios otorgamientos en ambas urbanizaciones. En los correspondientes a Jardines de Villa del Carmen, titulados de segregación, liberación y compraventa, comparecieron Equity Construction como vendedora, los compradores particulares de cada lote; y *74Home Title Agency y el Banco de Economías y Préstamos para efectuar las liberaciones de los gravámenes hipotecarios de la finca principal. Luego de tomar las firmas de los compradores y vendedores, Caparros se trasladaba a las oficinas de los acreedores para allí obtener sus firmas. Al así proceder se confrontó con el problema de que ambos acreedores se negaron a firmar las liberaciones porque F.C.I.C. no les había satisfecho el precio de liberación. Esta situación se intentó resolver por los miembros del Bufete a cargo de los asuntos de la F.C.I.C., sin éxito.
Al no lograrse el pago y las consecuentes liberaciones, Caparros añadió a las escrituras por él autorizadas que adolecían de la falta de firma de los acreedores, una nota final de su puño y letra, en el espacio que sigue al de la firma de la vendedora y compradores. Después de esa nota firmó, selló y rubricó las escrituras para completar los otorgamientos. No avisó de la adición a los compradores, ni se requirió su comparecencia o aprobación. El resultado fue que quedaron otorgadas las escrituras sin efectuarse las liberaciones que en ellas constaban. El contenido de la nota era el siguiente:
“Doy fe de que en la fecha de su otorgamiento, luego de firmar ante mí las personas cuyas firmas anteceden, requerí de Home Title Agency of Puerto Rico, Inc. y del Banco de Economías y Préstamos, las respectivas firmas en esta escritura a los fines de las liberaciones a que esta escritura se refiere, manifestándoseme que las mismas no podían ser efectuadas por no habérseles pagado las sumas pactadas para dichas liberaciones. En vista de ello, extiendo esta diligencia para que quede constancia a todos los efectos legales procedentes de que la comparecencia de Home Title Agency of Puerto Rico, Inc. y del Banco de Economías y Préstamos se deben entender por no puestas en esta escritura.”
La negativa de los acreedores a consentir a las libera-ciones de los gravámenes hipotecarios en los otorgamientos de Jardines de Villa del Carmen y otros problemas análogos en otro proyecto desarrollado y financiado por F.C.I.C. provocó que los socios del Bufete decidieran llevar a cabo un cambio en el formato de las escrituras de los proyectos de la F.C.I.C. *75que se autorizacen de allí en adelante. El cambio consistió en que la segregación y la compraventa se llevarían a cabo como acto separado de la liberación. Ésta se llevaría a cabo mediante escritura separada. En la escritura de segregación y compraventa se eliminó toda referencia a la comparecencia de los acreedores hipotecarios y a la liberación que de los gravámenes que afectaban a las propiedades tenía que hacer. No se hizo comparecer a F.C.I.C. en las escrituras de segregación y compraventa. No obstante, se añadió un párrafo noveno en el que constaba lo siguiente:
“First Conventional Investment hace constar que los tenedores de los gravámenes relacionados en el párrafo Primero en la sección de Títulos y Cargas de esta escritura no comparecen a liberar de dichos gravámenes el solar segregado mediante este acto, por lo que el mismo permanece afecto a dichos gravámenes hasta que por documento público por separado se lleven a efecto las liberaciones, a lo cual se compromete First Conventional Investment Corp.”
La evidencia presentada no responsabiliza directamente a Lavastida por el cambio en el formato de las escrituras. Sin embargo, dada su posición en el Bufete en lo que a la notaría y a los asuntos de la F.C.I.C. respecta, es inescapable la conclusión de que él jugó un papel principal en la determinación e instrumentación del uso del nuevo formato. En cuanto a Morán, la decisión de cambiar el formato no partió de él. Ésta le fue comunicada en julio o agosto de 1973, y su conocimiento de las razones para ello era uno general: se le informó que el propósito fue evitarle al notario el problema de tener que lograr el otorgamiento de la segregación, compraventa y liberación el mismo día. Nada hay en la prueba estipulada que establezca que Caparros preparara los modelos de las escrituras para los nuevos otorgamientos en Cidra y en Moca.
Tanto Colón Ramery como Caparros autorizaron escrituras que contenían el nuevo formato adoptado por el Bufete. Colón fue el notario autorizante en Moca; Caparros en Villa del Carmen. Ambos hicieron advertencias a los compradores de Villa del Carmen y Moca Gardens en el sentido de que las *76propiedades que adquirían no se estaban liberando en aquellos momentos. Algunos compradores, al ser enterados de esto, rehusaron firmar, pero muchos consumaron la transacción.
Ya desde mediados de 1973 Lavastida, Morán y los otros socios del Bufete estaban conscientes de que la F.C.I.C. tenía problemas económicos que impedían las liberaciones de los gravámenes hipotecarios en los lotes vendidos en Coamo, Moca y Cidra. Las liberaciones no se estaban efectuando porque la F.C.I.C. no pagaba las sumas necesarias para ello. A principios de 1974 aún no se había amortizado la deuda del financiamiento interino de la que era acreedora Barnett Mortgage. El vencimiento del pagaré de $4,416,720 era el 22 de febrero de 1974. Por lo menos Lavastida estaba al tanto de la suerte que corrían las liberaciones, porque el Bufete se encargaba de la presentación de las escrituras en el Registro y Lavastida ocupaba una posición preeminente en lo que a la notaría del Bufete se refiere. Obviamente, si las liberaciones no se lograban, las escrituras de primera hipoteca no se podían inscribir.
Como parte del trámite de los otorgamientos, el Bufete hacía entrega a F.C.I.C. de copias certificadas de las escrituras de presuntas primeras hipotecas y del pagaré suscrito por cada comprador para el financiamiento permanente, garan-tizado con dicha primera hipoteca. First Conventional entregó estos pagarés y las escrituras de las presuntas primeras hipotecas a diversas entidades bancarias a cambio de dinero. Estos fondos no fueron destinados a la liberación de los lotes vendidos. Lavastida sabía que no existían esas primeras hipotecas, pero nada hizo para impedir su entrega a F.C.I.C. y el consiguiente fraude.
La magnitud del problema no fue descubierto por los socios y el resto del Bufete hasta principios de 1974. Ya desde enero de 1974 Lavastida y Caparros se habían percatado de que las liberaciones de hipotecas en casos de la F.C.I.C. seguían sin lograrse. Las circunstancias señaladas en el párrafo anterior provocaron el enfrentamiento del Bufete con *77F.C.I.C. para resolver el problema de la falta de liberación y el vencimiento del gravamen hipotecario por $4,416,720. Como resultado, el 8 de febrero de 1974 la F.C.I.C. informó al Bufete, a través de Lavastida, que había entregado los pagarés y las escrituras de hipotecas que los garantizaban a diversas entidades bancarias a cambio de dinero y que había usado los fondos así obtenidos para otros fines, en vez de pagar así el precio de las liberaciones que se hallaban pendientes.
Como consecuencia, el 15 de febrero de 1974 los socios del Bufete renunciaron a la representación legal de la F.C.I.C. y sus subsidiarias. A la semana siguiente le informaron a los bancos defraudados la situación descubierta, mas en ningún momento le informaron a los compradores de lo acontecido. Éstos se enteraron posteriormente, a través de la prensa.
Examinemos las consecuencias de todas estas actuaciones con respecto a la responsabilidad profesional de cada uno de los querellados. Las adiciones hechas por Caparros de su puño y letra al final de las escrituras constituyen una violación a la Ley Notarial, porque no fueron salvadas con la aprobación expresa de las partes y porque carecen de la firma de éstas. 4 L.P.R.A. see. 1018.(5) Su adición constituye una actuación negligente por parte de un notario, que redundó en perjuicio de los compradores, porque entrañaba la permanencia de un gravamen de mayor rango que el constituido por los com-pradores sobre su propiedad. Debió haberles notificado que no se obtuvieron las correspondientes liberaciones, y obtener su firma y su consentimiento. Las adiciones resultan nulas. 4 L.P.R.A. see. 1018.
La autorización de escrituras erróneas en cuanto a los gravámenes que afectan a la finca principal y el rango de éstos, la constitución de hipotecas con rango de primeras *78cuando éste era inexistente, el haber dado fe en diversas ocasiones de tener ante sí un pagaré y de que se procedía a hacer en el mismo la correspondiente anotación de liberación, cuando era imposible porque el pagaré estaba en poder de otro, y asimismo afirmar que su tenedor era P.C.I.C. cuando ese no era el caso, constituyen violaciones de la fe pública notarial y de los Cánones 35 y 38 del Código de Ética Profesional en las que incurrieron Castro Cros, Caparros y Colón Ramery.
Un estudio registral oportuno hubiera evitado el error cometido por estos tres notarios en cuanto a los gravámenes de la finca principal en Coamo. Señalan los querellados, sin embargo, que un notario no tiene la obligación de hacer un estudio registral de la propiedad sobre la cual va a autorizar escrituras públicas a las cuales va a brindar su fe notarial. Según ellos, esa obligación sólo surge si es parte de la gestión profesional que le encomienda su cliente.
En In re Meléndez Pérez, 104 D.P.R. 770, 775 (1976), expresamos lo siguiente:
“Por tradición, y en nuestra patria además por expresión legislativa, el notario no es simple observador del negocio jurídico que ante él se realiza limitando su actuación a cerciorarse de la identidad de partes y autenticidad de las firmas. Su función, que no es privada, sino pública, trasciende la de un autómata legalizador de las firmas y penetra el campo de la legalidad de la transacción que ante él se concreta.”
Un notario no puede cumplir a cabalidad su función pública, si autoriza escrituras en las que se mencionan y se constituyen gravámenes sin la certeza de que está en lo correcto en cuanto a su creación, existencia y rango.
En Goenaga v. O’Neill de Milán, 85 D.P.R. 170, 194 (1962), expresamos que ni los otorgantes ni el notario que autoriza el documento pueden ignorar el estado registral, a la fecha del otorgamiento, de la propiedad sobre la cual otorgan una escritura. Además, dispone el Canon 35 del Código de Ética Profesional que “... El abogado debe ajustarse a la sinceridad *79de los hechos ... al redactar afidávits \_sic] u otros documen-tos. ...”
No es suficiente, tampoco, basarse en la información suplida por las partes. No debe servir de excusa el que la fe notarial no cubre las declaraciones de los comparecientes. “Incumbe, en suma, al notario no sólo cuidar de la aplicación correcta de la ley, sino de velar por la realización, lo más plena que sea posible, de la justicia, haciendo que las conven-ciones y negocios sean expresión de la moral más rígida y del Derecho más justo, y evitando se deslice en ellos cualquier fraude de ley o cualquier abuso de Derecho.” Castán, Función Notarial y Elaboración Notarial del Derecho, 1946, pág. 167. “La función notarial da forma; pero también hace algo más que eso: legitima relaciones jurídicas o, dicho en términos más llanos, da eficacia al contenido del instrumento público, tanto por la presunción de veracidad que de él emana, como por virtud del carácter técnico-jurídico que tiene la inter-vención del notario y que exige un proceso de calificación....” Giménez-Arnau, Derecho Notarial, 1976, pág. 69. Señala dicho autor que la función notarial debe aspirar, entre otras cosas, a garantizar la legalidad o legitimidad del acto. Id. Un notario no puede cumplir a cabalidad su función si ignora elementos esenciales del objeto del .acto que se legitima ante él, como lo sería la situación registral de una finca sobre la cual se otorga una escritura de hipoteca autorizada por él o sobre la cual existen gravámenes de los que se desea liberar la finca mediante escritura a tales fines. Correspondía a los notarios querellados cerciorarse de la corrección de lo ex-presado en las escrituras autorizadas por ellos en lo que atañe al estado registral de los inmuebles.
No estamos significando que el notario tiene en todos los casos una obligación absoluta de hacer un estudio de títulos como requisito previo al otorgamiento de escrituras que afectan bienes o derechos inscritos o inscribibles o de que deba tomarse razón en el Registro de la Propiedad.
Puede haber operaciones de urgencia en que la celeridad *80del negocio impida el estudio registral previo. Reconocemos, además, que en cuanto no se violen los requisitos que por ley se establecen para la validez del otorgamiento de un instrumento notarial, el notario no puede ir más allá de lo que los otorgantes estén dispuestos a consentir. En uno u otro caso, sin embargo, el notario debe advertir cumplidamente a los otorgantes de la necesidad de la investigación registral y, si advertidos cabalmente, pasan por alto la pesquisa, puede proceder sin más al otorgamiento del instrumento haciendo constar, para mayor garantía, que tales advertencias han sido hechas.
Los otorgamientos que consideramos en los casos ante nos no presentaban las circunstancias de excepción señaladas. Tanto Castro Cros como los notarios del Bufete autorizaban escrituras en que un cliente de uno y otros comparecían: Coamo Gardens, cliente de Castro, para vender solares, y First Conventional, cliente del Bufete, para hacer liberaciones. Los otros otorgantes eran los numerosos compradores de los solares, personas que confiadamente pagaban un precio y firmaban como compradores creyendo en la veracidad y corrección de lo expuesto en las escrituras sobre títulos y cargas de lo que compraban. Si a los notarios les bastó, respecto a esta información, lo que sus clientes Coamo Gardens y First Conventional les informaron, sin hacer más advertencias a los compradores, facilitaron por su inacción, el engaño de que éstos eran víctimas.
El notario debe cuidarse de que la falsedad no tenga cabida en los instrumentos que ante él se otorgan. Debe recordar que aun en el estricto desempeño de una función notarial, es, ante todo, abogado, y que la abogacía es por excelencia profesión de legalidad.
En cuanto a las escrituras relacionadas con Moca y Cidra, se cometieron las siguientes irregularidades: la expresión de una obligación por parte de una entidad que no comparece en la escritura y el otorgamiento de hipotecas con rango de primeras, cuyo rango dependía de liberaciones que no se *81celebraban simultáneamente. Constituyen omisiones que indican un proceder negligente por parte de Caparros y de Colón Ramery como notarios autorizantes.
La comparecencia “es la parte de la escritura en la que se determina el acto que constituye su objeto y las personas entre quienes se celebra ....” “Mediante ella el sujeto, desde estar fuera, ingresa, para dentro del territorio del instrumento público.” Giménez-Arnau, Derecho Notarial, 1976, pág. 519. La F.C.I.C. no compareció en las escrituras en que hacía constar en su párrafo noveno que ella se obligaba a lograr las liberaciones de los gravámenes que afectaban las fincas en Cidra y Moca. Dicha cláusula novena carece de eficacia alguna por constituir una obligación asumida por un extraño al otorgamiento. No hay duda que la inclusión de dicha cláusula constituía factor muy importante en la decisión de los compradores de cerrar el negocio.
Examinemos las consecuencias de la separación de la segregación y compraventa por un lado, y la liberación por otro. Las escrituras de compraventa y las de “primera” hipoteca sobre los solares segregados se otorgaban el mismo día. AI separar en el formato de la escritura, la compraventa de la liberación, se hizo posible que no se tuviera que obtener la liberación el mismo día que se otorgaba la compraventa o dentro de las próximas 24 horas. Se facilitó la constitución de hipotecas con rango de primeras que no necesariamente tenían tal rango. De tal forma se le ofreció a la F.C.I.C. la oportunidad de obviar la obtención de las liberaciones por no ser éstas apremiantes y dar en prenda a los bancos unos pagarés garantizados por hipotecas inexistentes.
Ni Lavastida ni Morán fueron los notarios autorizantes de las escrituras objeto de las irregularidades señaladas. Nada indica que Morán tuviera conocimiento de las irregularidades cometidas en los otorgamientos de Coamo antes de que la situación explotara a principios de 1974. Está libre de responsabilidad en cuanto a esto, mas no así Lavastida. Él era el coordinador del aspecto notarial en los cierres del proyecto *82de Coamo. Forzosamente tenía conocimiento de la fecha en que comenzaron los cierres y de los términos en que estaban redactadas las escrituras. Además sabía que el gravamen de $3,712,500 había sido sustituido por el de $4,416,720 y que su tenedor no era la F.C.I.C. Nada hizo para corregir los errores que contenían estas escrituras y que por su posición en el Bufete tenía que conocer. Su conocimiento de las irregulari-dades que existían en los cierres en Coamo y su inacción y desidia en lo que a su corrección respecta, unidos a su posición en el Bufete, le hacen responsable.
Igual conclusión procede en cuanto a las irregularidades en las escrituras otorgadas en Moca y Cidra. Lavastida no fue el notario autorizante, pero jugó un papel importante en la determinación y preparación del nuevo formato. Morán no participó en la decisión de cambiar las escrituras, sin embargo, sabía, al igual que Lavastida, que algunas liberaciones no se habían realizado por no pagar la F.C.I.C. las sumas para ello. Con tal conocimiento fue imprudente por parte de Morán no adoptar una posición más enérgica y anteponer la conveniencia del cliente del Bufete, F.C.I.C., a la seguridad del negocio jurídico.
Como parte del trámite relacionado con los cierres de los tres proyectos, el Bufete hizo entrega a F.C.I.C. de copias certificadas de las escrituras de primera hipoteca y de los pagarés suscritos por cada comprador. La hipoteca carecía de ese rango por no lograrse aún las liberaciones de los gravámenes hipotecarios previos. Morán no autorizó este proceder. Lavastida sabía que las primeras hipotecas repre-sentadas en las escrituras eran inexistentes, pero nada hizo para impedir su entrega a F.C.I.C. Su actitud hizo posible el fraude perpetrado por esa entidad.
Ni los socios del Bufete, ni los notarios autorizantes, notificaron a los compradores de la situación que afectaba sus propiedades. Dada la función pública del notario, Castro Cros, Colón Ramery y Caparros tenían la obligación de infor-mar a los compradores que ante ellos comparecieron de la *83subsistencia de gravámenes previos sobre sus propiedades. Su deber surgió desde el momento en que supieron la existencia de la situación. La responsabilidad de así proceder hacia los compradores es personal e indivisible, emana de su función notarial. Es preciso recordar que la responsabilidad del notario es personal e indivisible, por lo que dichos notarios no podían cruzarse de brazos a esperar que el Bufete, u otra entidad, diera a conocer los hechos. In re Meléndez Pérez, 104 D.P.R. 770, 777 (1976).
Dada la magnitud del fraude, los socios del Bufete también tenían la obligación de notificar directamente a los compra-dores afectados de la verdadera situación de sus propiedades. Después de todo, el Bufete se había lucrado con estos otorgamientos. Además, el hecho de que su cliente fuera la F.C.I.C. y no los compradores no justifica el que nada se hiciera en cuanto a éstos. La notaría es una función pública, y era la notaría del Bufete, así como las actuaciones de éste, las que habían dado visos de legalidad al proceder de F.C.I.C.
Los servicios profesionales prestados por los notarios del Bufete, al igual que los prestados por Castro Cros, fueron cobrados directamente a F.C.I.C. La F.C.I.C. cobraba a los compradores por los servicios notariales brindádosles por estos abogados. Esta práctica constituye una violación al Canon 33 del Código de Ética Profesional, que dispone:
“.. . Será impropio de un abogado el permitir o facilitar a una persona o entidad que no esté autorizada a ejercer la abogacía o el notariado que cobre total o parcialmente por los servicios profesio-nales o notariales prestados por el abogado_” (Énfasis suplido.)
No hay prueba de que Caparros y Colón Ramery inter-vinieron en la facturación por servicios profesionales a F.C.I.C.; ni de que Morán hubiese autorizado o participado en el mismo. No podemos concluir lo mismo en cuanto a Castro Cros, quien admitió que usaba ese método de facturación, ni en cuanto a Lavastida, quien ocupaba una posición directiva en cuanto a lo que la notaría de la F.C.I.C. respecta.
*84CONCLUSIÓN
La conducta de otros miembros del Bufete en relación con su práctica notarial y los negocios de First Conventional fue objeto de nuestro escrutinio judicial en In re Biaggi Junquera, 104 D.P.R. 768 (1976), e In re Meléndez Pérez, ya citado. José Biaggi Junquera y Ernesto Meléndez Pérez eran socios del Bufete. José Raúl Cancio Bigas y José Andrés Cuevas, co-querellados de Biaggi Junquera en el citado caso, eran empleados del Bufete. Les exoneramos de cargos similares a algunos de los que ahora consideramos, todos vinculados a escrituras en que First Conventional tenía algún interés. Es preciso distinguir el proceder de cada uno para explicar por qué se justifica que en relación con los querellados ahora ante nos se dispongan sanciones disciplinarias.
Biaggi Junquera autorizó una sola escritura de segregación y compraventa, y una de primera hipoteca, en Moca. Cuevas autorizó una sola escritura de compraventa, y varias de primeras hipotecas, en Coamo. Cancio autorizó varias de segregación, compraventa e hipoteca en Coamo y Ponce de León Gardens. La intervención notarial de cada uno, en todos los casos, fue accidental y respondió a que el abogado encargado de esa labor no pudo asistir. En cuanto a Meléndez Pérez, éste autorizó ocho escrituras de hipoteca en Coamo. Su intervención fue también accidental, en sustitución del notario encargado de ello. Ninguno intervino en la redacción de los documentos. Nada conocían de las operaciones de F.C.I.C. e ignoraban las irregularidades en que se estaba incurriendo.
Veamos el contraste con la actuación de los aquí querellados, con la posible excepción de Moran. Lavastida estaba al tanto de las operaciones financieras de F.C.I.C., era un socio principal del Bufete y como tal estaba a cargo de su notaría. No estaba ignorante de que las escrituras preparadas por Castro Cros en relación con Coamo eran erróneas en cuanto liberaban de un gravamen hipotecario sobre un pagaré que él, Lavastida, tenía en su poder, y el cual había sido sustituido *85por otro de mayor cuantía que tampoco estaba en poder de quienes se suponía autorizaran la liberación. Le constaba porque ante él se hicieron las operaciones sobre sustitución del pagaré y el endoso del nuevo pagaré por F.C.I.C. a favor de una firma extranjera. Le constaba además que en las escrituras preparadas por Castro Cros se ignoraban gravá-menes hipotecarios que él, Lavastida, conocía y que fueron postergados a segunda, tercera y cuarta hipotecas en opera-ciones escrituradas otorgadas ante él. Su actitud negligente y permisiva fue factor que propició la conducta antiética de los otros notarios y facilitó a First Conventional manipular a su capricho los créditos y poner en grave riesgo las inversiones de los compradores de solares en los diferentes proyectos. Su tardía reacción mitiga la sanción, pero no puede justificar su exoneración.
La participación de Caparros y Castro Cros no puede calificarse de casual o accidental. El primero intervino en varios otorgamientos en distintos lugares y fechas. Hizo adiciones después de las firmas de vendedores y otorgantes adquirentes que no fueron salvados por éstos, sin su conoci-miento y mucho menos su consentimiento, pretendiendo con ello dar visos de legalidad a la operación de compraventa, no obstante que la liberación de gravámenes existentes era necesariamente condición indispensable para el consentimiento del contrato. Autorizó escrituras en que First Conventional, sin ser otorgante, se comprometía a hacer liberaciones, con el agravante de no ser de hecho acreedora de los gravámenes.
Castro Cros fue el autor del modelo de escritura que se utilizó para las segregaciones, liberaciones y compraventas de solares en Coamo Gardens. Se trataba de múltiples opera-ciones en que numerosas personas adquirirían solares para fabricar sus residencias. No le importó conocer el estado registral de la finca principal, que resultaba gravada con varias hipotecas no informadas en las escrituras que preparó. De hecho, las pretendidas liberaciones resultaban inefectivas. Además de preparar el modelo, autorizó como notario numero-*86sas escrituras contentivas de los mencionados defectos. Nada hizo para remediar la situación una vez percatado de las irregularidades cometidas. Dio fe de tener ante sí el pagaré de $3,712,500 y anotar en él las liberaciones, pagaré que tenía Lavastida en su poder, y que había sido sustituido por uno de mayor cuantía.
La actuación de Colón Ramery, respecto a Moca fue, como en los casos de In re Biaggi e In re Meléndez Pérez, accidental. Pero no así en cuanto a Coamo Gardens, en que autorizó catorce escrituras en fechas diferentes y, una vez se enteró de que la finca estaba afecta a gravámenes que no surgían de las escrituras, omitió informar a los compradores de ello.
En resumen, existen en el caso de autos elementos de conocimiento, omisión e intervención notarial activa, esencial y pensada que no estaban presentes en los casos de In re Biaggi Junquera e In re Meléndez Pérez. Ello justifica que, a diferencia de éstos, impongamos sanciones disciplinarias. El ejercicio de la abogacía y el del notariado son dos cosas distintas. El abogado notario ha de ser escrupuloso en deslindar los campos. El abogado representa los intereses de un cliente. El notario no representa a cliente alguno. Representa la fe pública. Es el testigo por excelencia que ha de dar forma al negocio convenido, y ha de advertir a los otorgantes de los aspectos legales del instrumento que ellos otorgan y que él autoriza. El notario no es, en esa función, abogado de ninguno de los otorgantes. Parece que de esto se olvidaron los querellados Lavastida, Caparros, Castro Cros y Colón Ramery.
La sentencia de este Tribunal refleja las sanciones mínimas para cada querellado sobre las cuales hay consenso mayori-tario. Aunque consideramos que las faltas cometidas de ordinario ameritarían sanciones más fuertes, nos parecen justas las impuestas. No hubo en las actuaciones de los querellados propósito de defraudar ni de lucrarse a expensas de las irregularidades cometidas. Tampoco se pretendió favorecer y mucho menos perjudicar a determinado otorgante u otorgantes de las escrituras. Nadie ha puesto en duda la *87buena fe de los querellados. El historial de cada uno no revela conducta anterior reprensible. Por el contrario, todos han gozado de excelente reputación personal y profesional. Ningún propósito vindicador serviría imponer sanciones más severas. Por todo ello, consideramos ajustadas las sanciones dispuestas por la sentencia de este Tribunal.
—O—

(1)Diez-Picazo, La Doctrina de los Propios Actos, edición 1963, pág. 157.


(1)El Bufete tuvo su origen en la oficina de abogados González, Jr., González Oliver y Novack. Al separarse de ella el Lie. Novack, ingresó como socio el Lie. Morán en 1966, denominándose González, Jr., González Oliver y Morán. Luego se unió a ella el Lie. Blanco Lugo y vino a llamarse González, Jr., González Oliver, Blanco Lugo y Morán. Al ocurrir una separación de los socios, se formó en 1971 el Bufete Blanco Lugo, Morán y Lavastida.


(2)Los otorgamientos ante Colón Ramery ocurrieron el 1ro, 8 y 29 de junio de 1973. No surge de la prueba la fecha exacta de las otorgadas ante Caparrós. Según consta de su protocolo fue en el 1973. No pudieron haber sido antes de abril de 1973, pues las primeras escrituras de segregación, compraventa y liberación se otorgaron el 5 de abril de 1973. Las escrituras de primera hipoteca no pudieron ser otorgadas antes de esa fecha. En párrafos anteriores reseñamos el estado registral correcto de la finca principal para el 6 de febrero de 1973.


(3)E1 de $3,712,500 era el que se relacionaba en las escrituras.


(4)Lavastida había guardado el pagaré de $3,712,600 desde su cancelación. El tenedor del pagaré de $4,416,720 era Barnett Mortgage quien lo envió a Puerto Rico y designó como depositario a E. Dardett, de Home Title Agency, como habíamos apuntado anteriormente.


(5)Ésta dispone:
“Serán nulas las adiciones, apostillas, entrerrenglonaduras, raspaduras y testados en las escrituras matrices, siempre que no se salven al fin de éstas, con aprobación expresa de las partes y firmas de los que deben suscribir el instrumento.”